Citation Nr: 0124506	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-00-245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
asthma, currently rated 30 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
lumbar spine disability, currently rated 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 RO rating decision.  

In April 2001, a hearing was held at the RO before the 
undersigned Board Member, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  
During that hearing, the appellant submitted additional 
evidence accompanied by a written waiver of consideration of 
that evidence by the RO.  See 38 C.F.R. §§ 19.37, 20.1304 
(2000).  Hence, the Board will consider such evidence in 
connection with the current appeal.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA must ensure compliance with the notice and duty to 
assist provisions contained in the new law.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5103 (West Supp. 2001), as well as 
the accomplishment of a medical examination or obtaining a 
medical opinion when such evidence may substantiate 
entitlement to the benefits sought.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Also, Regulations 
implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

A claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
38 U.S.C.A. § 5103A(2) (West Supp. 2001).

The VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The veteran, at his hearing before a 
Member of the Board, stated that the last private pulmonary 
function test dated in January 2001 did not show the present 
state of his pulmonary disability.  There is a further duty 
to assist the veteran in developing the facts pertinent to 
his claim by obtaining a medical examination.  38 U.S.C.A. § 
5103A(d) (West Supp. 2001).  Therefore, the veteran should be 
scheduled for another pulmonary examination.  

The veteran, at his hearing before a Member of the Board, 
also stated that the VA examination of record did not 
adequately reveal the current state his service-connected 
lumbar spine disability, particularly the presence of painful 
motion.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  When evaluation of a 
disability is based on limitation of motion, the question of 
whether pain results in additional functional loss must be 
considered.  Id.  In this case, the medical evidence does not 
contain sufficient findings pertaining to above-noted 
factors.  As well, the RO has not fully considered the above 
factors in adjudicating the claim.  

There is a further duty to assist the veteran in developing 
the facts pertinent to his claim by obtaining a medical 
examination.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).  The 
examiner should make specific findings as to whether the 
above-mentioned factors are present, and, if so, to what 
extent and the amount of the resulting functional loss due to 
such factors with increased activity and/or during flare-ups.

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to arranging for the veteran to undergo further opinion 
or examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, 
particularly to include any records from VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See 38 
U.S.C.A. § 5103A(c) (West Supp. 2001); Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  In addition, any pertinent private medical 
records identified by the veteran should be obtained.  See 38 
U.S.C.A. § 5103A(b) (West Supp. 2001).  

Specifically, the veteran stated he was granted Social 
Security Administration (SSA) disability insurance benefits.  
Once the VA is put on notice that the veteran is in receipt 
of such benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Accordingly, this claim is hereby REMANDED for the following 
actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran.  The RO should request all 
documents pertaining to an award of 
benefits from the SSA, and specifically 
request copies of the medical records 
upon which the SSA based its decision.  
If any of the requested records are 
unavailable, or the search for any such 
records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo further examination.

2.  After all available records requested 
in paragraph 1 are associated with the 
claims file, the RO should arrange for 
the veteran to undergo an appropriate 
examination of the lungs.  All 
appropriate tests and studies including a 
pulmonary function study should be 
accomplished, and all clinical findings 
should be reported in detail.  

3.  After all available records requested 
in paragraph 1 are associated with the 
claims file, the RO should arrange for 
the veteran to undergo an appropriate 
examination of the lumbar spine.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  
Specifically, the examining physician 
must note any objective evidence of pain 
or painful motion; or whether weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability, or incoordination is 
elicited during the examination; and the 
likely extent to which the veteran 
experiences additional functional loss 
due to such symptoms with repeated use or 
during flare-ups.  The examiner should 
attempt to express such additional 
functional loss in terms of additional 
degrees of motion loss.

If the examiner is unable to provide any 
of the requested information (such as the 
likely nature and extent of any 
additional disability during a flare-up), 
that fact should clearly be stated and 
explained.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development is completed.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures contained 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001); 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) are 
fully complied with and satisfied.  

6.  After completion of all requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the veteran's claims in 
light of all pertinent evidence of 
record, and all pertinent legal 
authority, to specifically include that 
cited to herein.  The RO should provide 
clear reasons and bases for its 
determination, and address all matters 
raised in this REMAND.  

7.  If any claim remains denied, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence submitted since the issuance of 
the last supplemental statement of the 
case, and a citation and discussion of 
the applicable laws and regulations.  He 
and his representative should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board, if appropriate.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




